[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               Oct. 28, 2009
                               No. 09-11798                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 07-00008-CR-SPM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CARLOS STUCKEY,
a.k.a. Head,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (October 28, 2009)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Randolph P. Murrell, appointed counsel for Carlos Stuckey, has filed a
motion to withdraw on appeal supported by a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because

independent review of the record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED and Stuckey’s conviction and sentence is

AFFIRMED.




                                         2